DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach a coalescence filter medium with a maximum of 10% incinerable materials.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 7:
Claim 7 recites in the 1st line “a total air permeability of the multi-layer structure is between 350 l/m2s – 15 l/m2s.”  It is unclear how the air permeability can exist in this range wherein claim 1 which claim 7 depends upon has a range between 350 l/m2s – 1800 l/m2s, wherein it is unclear how the range drops to 15 l/m2s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-15 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kleynen (US 2014/0033668) in view of Gieseke et al (US 6,187,073) and Nagy et al (US 2014/0130469 hereinafter “Nagy”).

In regards to claim 1:
	Kleynen teaches a coalescence separator for separating liquid droplets from a gas flow comprising a gas inlet (3), a gas outlet (4), a multi-layer structure (30) comprising a plurality of individual layers of a coalescence filter medium (Paragraph [0084]) and arranged between the gas inlet and the gas outlet,
Kleynen does not teach the coalescence filter medium comprises a glass fiber paper with glass fibers, the individual layers of the coalescence filter medium each have an individual layer thickness between 0.8 mm – 5 mm, a grammage between 80 g/m2 -  500 g/m2, and an air permeability between 350 l/m2s – 1800 l/m2s.
	Gieseke teaches a coalescence filter medium comprising a glass fiber paper with glass fiber with grammage between 80 g/m2 -  500 g/m2 in order to provide a suitable filter media thickness (Col 16, Lines 37-40) and wherein glass fiber paper is known in the art as a filter medium.
Nagy teaches an air permeability between 350 l/m2s – 1800 l/m2s in order to provide air to permeate between these values.  Wherein the filtering of air or of a fluid can be done so in a variety of ranges.  Nagy teaches a multi layered filter medium having a plurality of different air permeabilities all within the claimed ranges in order to provide different purposes (Paragraph [0020]).  Nagy further teaches an individual layer thickness between 0.8 mm – 5 mm (Paragraph [0073]) in order to provide varying filtration, wherein a thicker filter will force a fluid to flow through more of a filter.  
It would have been obvious to one of ordinary skill in the art to have a coalescence filter medium comprises a glass fiber paper with glass fibers, the individual layers of the coalescence filter medium each have an individual layer thickness between 0.8 mm – 5 mm, a grammage between 80 g/m2 -  500 g/m2, and an air permeability between 350 l/m2s – 1800 l/m2s, wherein glass fiber paper with glass fibers is a known filter medium that is known in the art for filtering crankcase gases, having a filter thickness to exist within a range is obvious in order to provide a desired amount of filtration in combination with the grammage, and an air permeability within a range to allow adequate flow of a fluid through the filter.  Furthermore the optimization of ranges is not inventive and in the instant case all of these values are known in the art to provide a specific outcome, wherein thickness, grammage, and air permeability are all part of the filtration process and provide a known result when modified.  Grammage determines the amount of mass of filtering medium per volume, the thickness when combined with the height and width will provide the volume, and the air permeability is the amount of flow that the filter allows.

In regards to claim 2:
	Kleynen teaches the multilayer structure comprises between 2 – 80 individual layers.

In regards to claim 3:
	Kleynen teaches the individual layers are immediately arranged on each other and are either stacked or coiled.

In regards to claim 4:
	Kleynen teaches the coalescence filter medium is a single layer structure.

In regards to claim 5:
	Kleynen teaches the single layer structure is homogenous.

In regards to claim 6:
	Kleynen teaches a total grammage of the multi-layer structure, calculated by multiplying the grammage of the individual layers by the number of individual layers is between 500  g/m2 – 8000 g/m2 wherein the duplication of parts is not inventive, and multiplying layers until a total grammage is produced is obvious, wherein one of ordinary skill in the art can add multiple layers of a filtration layer.

In regards to claim 7:
	Nagy teaches a total air permeability of the multi-layer structure is between 350 l/m2s – 15 l/m2s (Paragraph [0076]).

In regards to claim 8:
	Gieseke teaches a product of the air permeability of the individual layers multiplied by the grammage of the individual layers amounts to 100 g/m*s – 200 g/m*s wherein the ranges are taught by the prior art and duplicating layers until a desired product of air permeability and grammage is obvious.

In regards to claim 9:
	Gieseke teaches a mass proportion of the glass fibers of the glass fiber paper of the coalescence filter medium amounts to at least 90 percent (Col 13, Lines 50-53).

In regards to claim 14:
	Gieseke teaches the grammage of the individual layers is greater than 100.

In regards to claim 15:
	Nagy teaches the air permeability of the individual layers is greater than 600.

In regards to claim 19:
	Kleynen teaches a finest separation stage of the coalescence separator is formed by the multi-layer structure.

In regards to claim 20:
	Kleynen teaches a finest separation stage of the coalescence separator is formed by the coalescence filter medium.

In regards to claim 21:
	Kleynen teaches a finest separation stage of the coalescence separator is formed by the multi-layer structure and the coalescence filter medium.

In regards to claim 22:
	Kleynen teaches the multi-layer structure forms a separating stage of the coalescence separator that determines an efficiency of the coalescence separator.

In regards to claim 23:
	Kleynen teaches the coalescence filter medium forms a separating stage of the coalescence separator that determines the efficiency of the coalescence separator.

In regards to claim 24:
	Kleynen teaches the multi-layer structure and the coalescence filter medium form a separating stage of the coalescence separator that determines an efficiency of the coalescence separator.

In regards to claim 25:
	Kleynen teaches the multi-layer structure comprises two or more differently configured ones of the individual layers of the coalescence filter medium.

In regards to claim 26:
	Kleynen teaches a crankcase venting system comprising a coalescence separator

In regards to claim 27:
	Kleynen teaches the crankcase venting system is a closed crankcase venting system of an internal combustion engine and the coalescence separator has no further fine separator or further fine separation layer (Paragraph [0005]).


Claims 11, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klenyen as applied to claim 1 above, and further in view of Boesner (US 2017/0341006).

In regards to claim 11:
	Klenyen does not teach the coalescence filter medium comprises a binder with a mass proportion of maximally 10 percent.
	Boesner teaches a coalescence filter medium comprising a binder mass proportion less than 10 percent in order to not compromise the efficiency and air permeability of the filter (Paragraph [0124]).
	It would have been obvious to one of ordinary skill in the art to have the binder be less than 10% in order to not compromise air permeability and efficiency of the filter.

In regards to claim 12:
	Boesner teaches the binder contained in the coalescence filter medium contains no bi-component fibers or melt fibers (Paragraph [0126]).

In regards to claim 16:
	Klenyen does not teach at least 90 percent of the glass fibers of the glass fiber paper of the coalescence filter medium have a fiber diameter of greater than 2.5 μm.
	Boesner teaches at least 90 percent of the glass fibers of the glass fiber paper of the coalescence filter medium have a fiber diameter of greater than 2.5 μm (Paragraph [0005]) in order to provide a fiber in a desired diameter range.
It would have been obvious to one of ordinary skill in the art to have the glass fibers be a desired diameter in order to produce a filter with fibers having this range wherein Boesner teaches that fibers can be altered and designed for specific applications and produced based on a desired output.

In regards to claim 17:
	Klenyen does not teach at least 90 percent of the glass fibers of the glass fiber paper of the coalescence filter medium have a fiber diameter of greater than 10 μm.
	Boesner teaches at least 90 percent of the glass fibers of the glass fiber paper of the coalescence filter medium have a fiber diameter of greater than 10 μm (Paragraph [0005]) in order to provide a fiber in a desired diameter range.
It would have been obvious to one of ordinary skill in the art to have the glass fibers be a desired diameter in order to produce a filter with fibers having this range wherein Boesner teaches that fibers can be altered and designed for specific applications and produced based on a desired output.

In regards to claim 18:
	Klenyen does not teach the glass fibers of the glass fiber paper of the coalescence filter medium have an average fiber diameter of between 4 μm and 6 μm.
	Boesner teaches the glass fibers of the glass fiber paper of the coalescence filter medium have an average fiber diameter of between 4 μm and 6 μm. (Paragraph [0005]) in order to provide a fiber in a desired diameter range.
It would have been obvious to one of ordinary skill in the art to have the glass fibers be a desired diameter in order to produce a filter with fibers having this range wherein Boesner teaches that fibers can be altered and designed for specific applications and produced based on a desired output.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klenyen as applied to claim 11 above, and further in view of Little et al (US 2012/0234748 hereinafter “Little”).

In regards to claim 13:
	Klenyen does not teach the binder contained in the coalescence filter medium is an acrylate binder.
	Little teaches an acrylate binder in order to provide a known alternative for binding materials (Paragraph [0061]).
	It would have been obvious to use an acrylate binder wherein acrylate binders are known in the art as a binding material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747